Citation Nr: 1631948	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-18 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine condition.
 
2. Entitlement to service connection for an acquired psychiatric condition, to include substance-induced mood disorder and depression.
 
3. Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1976 until July 1980.

These matters come before the Board of Veterans' Appeals (Board) from the May 2010 and December 2012 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. In June 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine condition.
 
2. In June 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for an acquired psychiatric condition, to include substance-induced mood disorder and depression.

3. In June 2016, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine condition have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
 
2. The criteria for withdrawal of the appeals for the issue of entitlement to service connection for an acquired psychiatric condition, to include substance-induced mood disorder and depression have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. The criteria for withdrawal of the appeals for the issue of entitlement to TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, in a June 2016 correspondence, the Veteran indicated he wished to withdraw his claims on appeal. Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the above issues, and they are dismissed. 


ORDER


The appeal as to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a spine condition is dismissed.

The appeal as to the issue of entitlement to service connection for an acquired psychiatric condition, to include substance-induced mood disorder and depression is dismissed.

The appeal as to the issue of entitlement to TDIU is dismissed.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


